Per Curiam. This was an action of debt on the bond of a school township treasurer. The case was tried by the court, a jury being waived, and resulted in a judgment against the principal and sureties on the bond for $1,201.07 damages. After the execution of the bond the treasurer made certain entries upon his books, and the day he went out of office he made a report to the trustees showing the condition of his account, and from these entries and this report it appeared that he was indebted in the amount of this recovery, giving credit for certain payments after he retired from the office. It appeared from the oral testimony of the treasurer that all money received by him after the execution of this bond had been paid out for the benefit of the respective districts, and that when this bond was executed he had in his hands, only $38, which he also had paid out, and so it appeared from the entries upon the books of the said treasurer. The court excluded the reports made to the county superintendent for 1886 and other years, tending to show a smaller deficiency for the period covered by the bond, than shown by the entries and reports offered in evidence by the plaintiffs. The defendants asked the court to hold as law the following propositions, but the court declined to do so: “ The entries introduced in evidence by plaintiff's from the books kept by Longan as treasurer, do not operate as an estoppel against defendants to prevent them from proving that such entries are untrue.” “ The report to the trustees, introduced in evidence, as made by said Longan on the last day he was in office, and stating the amount of money then in the hands of said Longan, does not operate as an estoppel against defendants to prevent them from proving that such amount was not then in his hands.” The important question is, whether the report made by the treasurer and the entries of receipts and disbursements as to each district, are conclusive against him and his sureties. Upon the authority of Morley v. Metamora, 78 Ill. 394, and City of Chicago v. Gage, 95 Ill. 626, we are inclined to agree with the Circuit Court, and will, therefore, affirm the judgment. Judgment affirmed.